Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT No. 1, dated as of January 19, 2017 (this “Amendment”) to the Amended
and Restated Credit Agreement dated as of July 17, 2015, among SUMMIT MATERIALS,
LLC, a Delaware limited liability company (the “Borrower”), the Guarantors party
thereto, the several banks and other financial institutions or entities from
time to time parties to the Credit Agreement (the “Lenders”), BANK OF AMERICA,
N.A., as Administrative Agent (the “Administrative Agent”), Collateral Agent,
L/C Issuer and Swing Line Lender and the other parties thereto (as amended,
restated, modified and supplemented from time to time, the “Credit Agreement”);
capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

 

WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth herein;

 

WHEREAS, Section 10.01 of the Credit Agreement provides that the parties hereto
may amend the Credit Agreement for the purposes set forth herein;

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1.              Amendments.

 

Part I

 

Effective upon receipt by the Administrative Agent of executed counterparts to
this Amendment from the Borrower and Lenders constituting the Required Lenders,
the Credit Agreement is hereby amended as follows:

 

(a)           The following new definition is hereby added to Section 1.01 of
the Credit Agreement:

 

““Amendment No. 1” means Amendment No. 1 to this Agreement dated as of
January 19, 2017.”

 

(b)           Section 3.07(b) of the Credit Agreement is hereby amended by
inserting a new final sentence thereof as follows:

 

“Notwithstanding the foregoing, in connection with Amendment No. 1, the Borrower
shall not be required to provide ten (10) Business Days’ prior written notice to
the Administrative Agent and any Non-Consenting Lender and any Non-Consenting
Lender with Restatement Effective Date Term Loans shall not be required to sign
an Assignment and Assumption with respect to any required assignment of its
Restatement Effective Date Term Loans pursuant to this Section 3.07 and the
assignment of any Non-Consenting Lender’s Restatement Effective Date Term Loans
to an assignee pursuant to this Section 3.07 shall become effective immediately
upon receipt by (i) such Non-Consenting Lender of a notice that all
Non-Consenting Lender’s Restatement Effective Date Term Loans are being

 

--------------------------------------------------------------------------------


 

required to be assigned to such assignee, which notice shall be signed by the
Borrower, the Administrative Agent and the assignee and (ii) the Administrative
Agent (for the account of such Non-Consenting Lender) of immediately available
funds in an amount from (x) such assignee equal to the principal amount of such
Non-Consenting Lender’s Restatement Effective Date Term Loan and (y) the
Borrower equal to the amount of accrued and unpaid interest on such
Non-Consenting Lender’s Restatement Effective Date Term Loan to but excluding
the date of such payment.”

 

Part II

 

The Credit Agreement is hereby amended effective as of the Amendment No. 1
Effective Date (as defined below) and after giving effect to Part I of this
Amendment as follows:

 

(a)           The following new definition is hereby added to Section 1.01 of
the Credit Agreement in alphabetical order:

 

““Amendment No. 1 Effective Date” has the meaning set forth in Amendment No. 1.”

 

(b)           Clause (a) of the definition of “Applicable Rate” appearing in
Section 1.01 of the Credit Agreement is hereby amended by amending and restating
it in its entirety as follows:

 

“(a) with respect to Restatement Effective Date Term Loans: (x) a percentage per
annum equal to: (A) for Eurocurrency Rate Loans, 2.75% and (B) for Base Rate
Loans, 1.75%.”

 

(c)           Section 1.01 of the Credit Agreement is hereby amended by deleting
the definition of “Base Rate” contained therein in its entirety and replacing it
with the following:

 

““Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the Prime Rate in effect for
such day and (c) the Eurocurrency Rate plus 1.00%; it being understood that, for
the avoidance of doubt, solely with respect to the Restatement Effective Date
Term Loans, the Base Rate shall be deemed to be not less than 1.75% per annum.”

 

(d)           Section 1.01 of the Credit Agreement is hereby amended by deleting
the definition of “Eurocurrency Rate” contained therein in its entirety and
replacing it with the following:

 

““Eurocurrency Rate” means:

 

(a)           for any Interest Period with respect to a Eurocurrency Rate Loan,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the

 

2

--------------------------------------------------------------------------------


 

applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period; and

 

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; provided, further,
that solely with respect to the Restatement Effective Date Term Loans, the
Eurocurrency Rate shall be deemed to not be less than 0.75% per annum in all
cases.”

 

(e)           Section 1.01 of the Credit Agreement is hereby amended by deleting
the definition of “Federal Funds Rate” contained therein in its entirety and
replacing it with the following:

 

““Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.”

 

(f)            Clause (a)(iv) of Section 2.05 is hereby amended by amending and
restating in its entirety as follows:

 

“(iv)        In the event that following, but not including, the Amendment No. 1
Effective Date and on or prior to the six-month anniversary of the Amendment
No. 1 Effective Date, the Borrower (x) prepays, refinances, substitutes or
replaces any Restatement Effective Date Term Loans pursuant to a Repricing
Transaction (including, for avoidance of doubt, any prepayment made pursuant to
Section 2.05(b)(iv) that constitutes a Repricing Transaction), or (y) effects
any amendment, amendment and restatement or other modification of this Agreement
resulting in a Repricing Transaction, the Borrower

 

3

--------------------------------------------------------------------------------


 

shall pay to the Administrative Agent, for the ratable account of each of the
applicable Term Lenders, (1) in the case of clause (x), a prepayment premium of
1.00% of the aggregate principal amount of the Restatement Effective Date Term
Loans so prepaid, refinanced, substituted or replaced and (2) in the case of
clause (y), a fee equal to 1.00% of the aggregate principal amount of the
applicable Restatement Effective Date Term Loans amended or otherwise modified
pursuant to such amendment. If, following, but not including, the Amendment
No. 1 Effective Date and on or prior to the six-month anniversary of the
Amendment No. 1 Effective Date, any Term Lender that is a Non-Consenting Lender
and is replaced pursuant to Section 3.07(a) in connection with any amendment,
amendment and restatement or other modification of this Agreement resulting in a
Repricing Transaction, such Term Lender (and not any Person who replaces such
Term Lender pursuant to Section 3.07(a)) shall receive its pro rata portion (as
determined immediately prior to it being so replaced) of the prepayment premium
or fee described in the preceding sentence. Such amounts shall be due and
payable on the date of effectiveness of such Repricing Transaction.”

 

Section 2.              Representations and Warranties, No Default.  The
Borrower hereby represents and warrants that as of the Amendment No. 1 Effective
Date (i) no Default or Event of Default exists and is continuing and (ii) all
representations and warranties of the Loan Parties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date hereof, as though made on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date (provided that representations
and warranties that are qualified by materiality are true and correct (after
giving effect to any qualification thereof) in all respects on and as of the
date hereof or as of the specifically referenced earlier date, as the case may
be).

 

Section 3.              Effectiveness.  The amendments set forth in Part I of
Section 1 of this Amendment shall become effective as provided therein.   The
amendments set forth in Part II of Section 1 of this Amendment shall become
effective on the date (such date, the “Amendment No. 1 Effective Date”) on which
each of the following conditions has been satisfied:

 

(a)           The Administrative Agent shall have received executed signature
pages hereto from (i) the Required Lenders under and as defined in the Credit
Agreement, (ii) each Lender with a Restatement Effective Date Term Loan and
(iii) each of the Loan Parties;

 

(b)           Bank of America, N.A shall have received (i) all fees required to
be paid on the effective date of this Amendment as separately agreed between the
Borrower and Bank of America, N.A. (or its affiliate) and (ii) payment of all
expenses required to be paid or reimbursed under Section 10.04(a) of the Credit
Agreement for which invoices have been presented a reasonable period of time
prior to the Amendment No. 1 Effective Date;

 

(c)           The Administrative Agent shall have received reasonably
satisfactory evidence of authorization of this Amendment by the Loan Parties and
a certificate of a Responsible Officer of the Borrower to the effect set forth
in Section 2 above.

 

4

--------------------------------------------------------------------------------


 

(d)           The Administrative Agent shall have received from the Borrower all
accrued and unpaid interest on the Restatement Effective Date Term Loans to but
excluding the Amendment No. 1 Effective Date.

 

The amendments contemplated hereby shall apply only from and after the date of
effectiveness of this Amendment.

 

Section 4.              Applicable Law.

 

(a)           THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AMENDMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE TRANSACTIONS
RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN IN NEW YORK
CITY, AND BY EXECUTION AND DELIVERY OF THIS AMENDMENT, EACH PARTY HERETO
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AMENDMENT OR ANY OTHER DOCUMENT RELATED HERETO.  EACH PARTY HERETO WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE
BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.

 

Section 5.              Headings.  The headings of this Amendment are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.

 

Section 6.              Effect of Amendment.  Except as expressly set forth
herein, (i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent or the Collateral Agent, in each case under
the Credit Agreement or any other Loan Document, and (ii) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of either such agreement or any other Loan Document.  Each and every term,
condition, obligation, covenant and agreement contained in the Credit Agreement
or any other Loan Document is hereby ratified and re-affirmed in all respects
and shall continue in full force and effect.  Each Loan Party reaffirms its
obligations under the Loan Documents to which it is party and the validity of
the Liens granted by it pursuant to the Security Documents.  This Amendment
shall constitute a

 

5

--------------------------------------------------------------------------------


 

Loan Document for purposes of the Credit Agreement and from and after the date
of effectiveness, all references to the Credit Agreement in any Loan Document
and all references in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, shall,
unless expressly provided otherwise, refer to the Credit Agreement as amended by
this Amendment.  Each of the Loan Parties hereby consents to this Amendment and
confirms that all obligations of such Loan Party under the Loan Documents to
which such Loan Party is a party shall continue to apply to the Credit Agreement
as amended hereby.

 

Section 7.              WAIVER OF RIGHT TO TRIAL BY JURY.

 

THE PARTIES HERETO EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AMENDMENT IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON,
PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE.  THE PARTIES HERETO EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AMENDMENT OR ANY PROVISION HEREOF.

 

Section 8.              Lead Arrangers and Lead Bookrunners.  Bank of America,
N.A., Barclays Bank PLC, Citigroup Global Markets Inc., Deutsche Bank Securities
Inc., Goldman Sachs Bank USA and Royal Bank of Canada are the lead arrangers and
bookrunners for this Amendment and shall be entitled to all rights, privileges
and immunities applicable to the “Lead Arrangers” under the Loan Documents in
connection herewith.

 

[Signature Pages Follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

SUMMIT MATERIALS, LLC

 

 

 

 

 

 

 

 

By:

/s/ Anne L. Benedict

 

 

 

Name:

Anne L. Benedict

 

 

 

Title:

Chief Legal Officer

 

[Signature Page to Summit Amendment]

 

--------------------------------------------------------------------------------


 

 

 

SUMMIT MATERIALS INTERMEDIATE HOLDINGS, LLC

 

 

 

 

 

 

 

 

By:

/s/ Anne L. Benedict

 

 

 

Name:

Anne L. Benedict

 

 

 

Title:

Secretary

 

[Signature Page to Summit Amendment]

 

--------------------------------------------------------------------------------


 

 

ALLEYTON RESOURCE COMPANY, LLC

 

ALLEYTON SERVICES COMPANY, LLC

 

AMERICAN MATERIALS COMPANY, LLC

 

AUSTIN MATERIALS, LLC

 

B&B RESOURCES, INC.

 

BOURBON LIMESTONE COMPANY

 

BOXLEY MATERIALS COMPANY

 

BUCKHORN MATERIALS, LLC

 

COLORADO COUNTY SAND & GRAVEL CO., L.L.C.

 

CON-AGG OF MO, L.L.C.

 

CONCRETE SUPPLY OF TOPEKA, INC.

 

CONTINENTAL CEMENT COMPANY, L.L.C.

 

CORNEJO & SONS, L.L.C.

 

ELAM CONSTRUCTION, INC.

 

GREEN AMERICA RECYCLING, LLC

 

HAMM, INC.

 

H.C. RUSTIN CORPORATION

 

HINKLE CONTRACTING COMPANY, LLC

 

INDUSTRIAL ASPHALT, LLC

 

KILGORE COMPANIES, LLC

 

LEGRAND JOHNSON CONSTRUCTION CO.

 

LEWIS & LEWIS, INC.

 

N.R. HAMM CONTRACTOR, LLC

 

N.R. HAMM QUARRY, LLC

 

PELICAN ASPHALT COMPANY, LLC

 

PENNY’S CONCRETE AND READY MIX, L.L.C.

 

R.D. JOHNSON EXCAVATING COMPANY, LLC

 

RK HALL, LLC

 

SCS MATERIALS, LLC

 

SIERRA READY MIX LIMITED LIABILITY COMPANY

 

SUMMIT FINANCE GROUP, LLC

 

SUMMIT MATERIALS CORPORATIONS I, INC.

 

SUMMIT MATERIALS INTERNATIONAL, LLC

 

TROY VINES, INCORPORATED

 

 

 

 

By:

/s/ Anne L. Benedict

 

 

 

Name:

Anne L. Benedict

 

 

 

Title:

Secretary

 

[Signature Page to Summit Amendment]

 

--------------------------------------------------------------------------------


 

 

 

KILGORE PARTNERS, L.P.

 

 

 

 

 

By: Summit Materials, LLC, its general partner

 

 

 

 

 

 

 

 

By:

/s/ Anne L. Benedict

 

 

 

Name:

Anne L. Benedict

 

 

 

Title:

Chief Legal Officer

 

[Signature Page to Summit Amendment]

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gregory Roetting

 

 

 

Name:

Gregory Roetting

 

 

 

Title:

Vice President

 

[Signature Page to Summit Amendment]

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A.,

 

 

as L/C Issuer, Swingline Lender and a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gregory Roetting

 

 

 

Name:

 Gregory Roetting

 

 

 

Title:

Vice President

 

 

 

 

[Signature Page to Summit Amendment]

 

--------------------------------------------------------------------------------


 

[The Consents of the Consenting Lenders are on file with the Administrative
Agent.]

 

--------------------------------------------------------------------------------